Per Curiam.
*781Upon consideration of Appellant's response to the Court's order of July 3, 2018, the Court has determined that it lacks jurisdiction over this appeal. Appellant seeks review of an order titled Final Order Granting Defendants' Motion for Directed Verdict. The order is neither a final order, nor an appealable non-final order. Although it concludes that Appellant has failed to state a cause of action on claims of breach of contract and fraud, the order directs that the jury be instructed to return a verdict in favor of the defendants on those causes of action. It does not enter judgment or otherwise dispose of the pending action.
Appellees' motion to dismiss, filed on June 27, 2018, is denied.
Wolf, Kelsey, and Jay, JJ., concur.